ORDER
PER CURIAM.
Defendant appeals the judgment entered on his conviction by a jury of two counts of first degree burglary, § 569.170; four counts of first degree robbery, § 569.020; one count of second degree robbery, § 569.030; and two counts of armed criminal action, § 571.015. He also appeals from the motion court’s denial of postconvietion relief without an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The judgments of the trial court and motion court *101are affirmed pursuant to Rules 30.25(b) and 84.16(b), respectively.